DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. US 6,153,704.
Kodama et al teaches thermoplastic elastomer compositions comprising a crosslinked ethylene/propylene/diene polymer that is seen to read on applicants claimed component (A), see column 2 lines 30+. The Mooney viscosity of the polymer is not reported.  However, the claimed rubbers having the claimed viscosities are well known and commercially available.  Kodama et al. teaches the same rubbers and directs one to either prepare their own from the monomers or obtain a commercially available 
Claimed component (B) is taught at column 4 lines 15+.  
The antifungal agents are taught at column 7 lines 35.
This patent teaches all claimed elements however lacks an anticipatory example.  The claims are rendered prima facie obvious given the direct teaching of each of the claimed components and the teaching to use them in combination.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. US 6,153,704 alone or in view of Stadler et al. US 7,326,740.
While the Kodama et al patent teaches the incorporation of antifungal agents the specifically claimed nitrogen containing, thiabendazole is not specifically taught.  Kodama et al directs one to use any available fungicide.  The specifically claimed nitrogen containing, thiabendazole, is a well known, conventional, commercially available fungicide.  As such, one is motivated to obtain and incorporate the specifically claimed nitrogen containing, thiabendazole.  The Stadler et al patent is cited as showing the specifically claimed nitrogen containing, thiabendazole antifungal agent incorporated in a thermoplastic elastomer composition similar to that of Kodama et al.  One would be motivated to use the specifically claimed nitrogen containing, thiabendazole as taught in Stadler et al. in the composition of Kodama et al.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter D. Mulcahy/           Primary Examiner, Art Unit 1762